DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on August 29, 2022.

Request for Continued Examination (RCE)
	The RCE filed on March 30, 2022 has been processed.  A non-final follows.

Continuation
	This application is a continuation of 14/533,543, now patent number 10,325,317.

Response to Arguments
	The Applicant argues that the claims are not directed to an abstract idea; the claims are directed to a technical solution and improvement; and there is insufficient explanation of the fundamental economic practice and the latency floor.  In response the Examiner disagrees.  The Examiner set forth the analysis, as required under the USPTO Guidelines.
Claims 1-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recite(s) defining, receiving, storing, determining, generating, shuffling, and selecting carried out by a computer system.  The computer system can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 24).  
Claim 1 falls into the category of a fundamental economic practice (invention relates to a system and method for providing a Latency Floor (which is sometimes also referred to as Randomization for an electronic trading venue).  The claims do not recite a technical solution or improvement to a computer, as argued by the Applicant.  The claim is directed to a judicial exception to an abstract idea.
Independent claims 13 and 25 recite a system and medium and mimic independent claim 1.  Claims 13 and 25 are patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea.  The dependent claims are directed to aggregating and analyzing data.
Claim 1 does not recite additional steps to take it out of the realm of abstraction.  Claim 1 recite(s) defining, receiving, generating, shuffling, and selecting carried out by a computer system.  The computer system can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 24).  
The claim does not integrate the judicial exception into a practical application.  
Claims 1-37 are ineligible.
The Applicant argues that the claims are similar to Example 21 of the Subject Matter Guidelines.  In response, the Examiner disagrees.  The Applicant refers to the previous Guidelines from 2016, which is six years ago.  The Examiner requests that the Applicant revisit updated 101 Guidelines, which have been updated in accordance with more recent decisions.
The Applicant relies on the Federal Circuit’s decision in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014).  In DDR Holdings, the Federal Circuit decided that although the patent claims at issue there involved conventional computers and the Internet, the claims addressed the problem of retaining website visitors who, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host’s website after “clicking” on an advertisement and activating a hyperlink. DDR Holdings, 773 F.3d at 1257.  The Court when on to state, “[T]he claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” Id.  Therefore, the present claims are not similar to DDR Holdings.
The Applicant argues that present claims are similar to the claims in Enfish.  In response, the Examiner disagrees.  In Enfish, the court identified the specification's teachings and identified features, such as increased flexibility, faster search times, and smaller memory requirements. The Court stated that the claims were not ones in which general-purpose computer components are added after the fact to a fundamental economic practice or mathematical equation, but were directed to a specific implementation of a solution to a problem in the software arts, and concluded that the Enfish claims were thus not directed to an abstract idea.  Here, the Applicant’s specification does not include specific teaching or features other than general purpose computer components.  Therefore, the claims are ineligible.
In response to the Applicant's arguments pertaining to McRO, the Examiner disagrees.  In McRO, the Court stated that “[w]e…look to whether the claims in these patents focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.”  McRO; 2016 U.S. App. LEXIS 16703 at *28.  The Federal Circuit found that the claims themselves set out meaningful requirements for the claimed set of rules: defining a morph weight set stream as a function of phoneme sequence and times associated with the phoneme sequence, and (2) applying the set of rules to each sub-sequence of timed phonemes.  Unlike in McRO, the present claims recite an abstract idea carried out on a general purpose computer.  Therefore, the claims are ineligible.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,325,317. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application could have been presented with the claims of the patent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recite(s) defining, receiving, storing, determining, generating, shuffling, and selecting carried out by a computer system.  The computer system can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 24).  
Claim 1 falls into the category of a fundamental economic practice (invention relates to a system and method for providing a Latency Floor (which is sometimes also referred to as Randomization) for an electronic trading venue).  The claim is directed to a judicial exception to an abstract idea.
Independent claims 13 and 25 recite a system and medium and mimic independent claim 1.  Claims 13 and 25 are patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea.  The dependent claims are directed to aggregating and analyzing data.
Claim 1 does not recite additional steps to take it out of the realm of abstraction.  Claim 1 recite(s) defining, receiving, storing, determining, generating, shuffling, and selecting carried out by a computer system.  The computer system can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 24).  
The claim does not integrate the judicial exception into a practical application.  
Claims 1-37 are ineligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691